Title: To Thomas Jefferson from George Rice, enclosing a Petition from the Inhabitants in the Vicinity of the Albemarle Barracks, 4 April 1781
From: Rice, George,Inhabitants in the Vicinity of the Albemarle Barracks
To: Jefferson, Thomas




Sir
April 4th 1781

I Again have the Honour of waiting upon your Excellency to Solicit an Advance of money to discharge the debts that are due from the Quarter Masters Department at the Albemarle Barracks. My Creditors Understanding that Another large Emission is directed to take place, now flatter themselves with the most sanguine hopes of receiving payment, and if they should be refused, I am really apprehensive they will consider such refusall as being Tantamount to an absolute extinguishment of their debts, and I beg leave with all due respect Sir, to Submit to the Wisdom of your Honourable Board, what may be the effects of such an opinion, with a set of Men who have for a great time past considered themselves as much aggrieved by the delay of payment they have already experienced, and who from thence infer, that they have and will still sustain an unequal exaction in the publick contributions, unless they now receive payment for the Supplies they have so long since furnished, being at this time call’d on by the Collectors for their full proportion of Taxes, in Common with those who have Advanced Nothing on Credit, to the General use of the publick. To illustrate this observation they ask if Specifick Articles were required of three or more Counties, one of which furnished, and the others did not, would it be Just or reasonable, on a further requisition, to demand as much of the County contributeing, as of those who were delinquent. And this they State to be precisely their Situation, for on the faith of Government and the Urgent necessity in which the post Generally was, they parted with their Waggons, Forage and Such other Articles as they could spare on the most moderate terms, thinking that therein they were doing their duty, and Serving the Common interests of their Country. This Voluntary Supply not being Sufficient for the Support of the Troops at that Place, a Seizure for the same purpose was directed by the Authority of Government, and Now they have the Mortification to find that those who afforded their means willingly are left to strugle through a  Scene of Difficulties, whilst others from whom Nothing could be drawn but by Compulsion and Seizure, have their Certificates either paid off at the Treasury or made Dischargeable in Taxes. Those people have Generally Supposed that the post at the Albemarle Barracks, in all matters of Supply was under the entire direction of the executive of this state, as they know that all representations in times of Scarcity with the Troops and Garrison, was made to your Honourable Board, not only by the officers in Trust there, but also as they have been told by the Honourable Congress of the United States and the latter if they are not greatly Misinformed, requested the State to give Support to the post, for which they Should receive full credit in their proportions of Continental contributions, in Consequence whereof every possible Aid was repeatedly afforded by your Authority, and in this light they have reason to Imagine the subject was likewise considered by our Assembly, when they demanded of Congress a discount in the specific Articles required of this Country, for what had or might be delivered to the Convention Troops for their consumption. Under the influence of this opinion, they now look up to your Justice, and not to the Remote and distant Relief that might possibly be hereafter afforded them by Congress, and they have the fullest confidence of obtaining your Patronage in a matter in which they have so wrongfully sufferred. As reason, Equity, and every Consideration that has Weight upon the Human mind, are Combined to give Additional Strength to the intention of a Subsequent General Recommendation of Congress, to pay off all debts due from their Staff, and particularly as other Departments have received the benefit of such recommendation by Advances that were made to them out of the late Emission, they must again repeat that the publick has been cheaper supplied by them than in any other part of the state, Notwithstanding the great demand that was always on them, and the little faith that has been observed with them by the Chief of the Staff Departments.
Your Excellency will be so Good as to excuse the few Remarks that I have troubled you with from the people on the Subject of my present application. In Addition to those I think it my duty as a publick officer to inform your Excellency, that a great part of my Certificates are for Waggon hire, some of which has been perform’d for Three pounds a day and so Gradually upwards. The Waggons also in this Service were assessed contrary to the usage of every other military Post that I was ever acquainted with, and the owners are Now call’d on for the Tax upon such assessment, and to the  disgrace of my office and the entire Ruin of Publick Credit I am not able to pay them that Pittance, or even as much as will discharge the Smiths accounts for Shoeing their horses, and they, prompted by the distress ariseing from such my inability, in many instances publickly offerr their Certificates to any person for ready Cash at a discount of 50 ⅌ Cent. This Sir keeps the minds of the people in a Continued Irritation, and if I was to call on them in the extremest want, to Supply me with Waggons or any thing else, they would consider it as an insult, and refuse me with disdain. There is also much room to apprehend, that the Collection of the Taxes may meet with some interruption, unless the Publick Set the example of payment. Thus Sir as is my duty have I stated the peculiar Inconveniences of my Creditors. If I am Enabled to pay them off, it will afford me great pleasure. If I am not, I must change my Residence and leave them to some other mode of application. I was requested to deliver into the hands of your Excellency the enclosed petition, and Although it is comparatively signed by only a few, ariseing from its not being Set on foot till a very Short time before I left the Barracks, yet believe me Sir, it expresses the Sentiments of the whole body of publick Creditors in that depart[ment.] The Sum of four hundred Thousand pounds I think will fully pay [all] debts that I am [ow]ing. If am favoured with that Advance, it will engross my Immediate and Constant Attention to settle and pay all the Just claims against me. If any ballance shou’d then be in my hands, I plight my honour either instantly to Return it into the Treasury, or otherwise dispose of it as I shall be directed. If my application is propitious, would it be thought too great an Indulgence, to direct the Treasurer to Give the warrant some preferrence, as I am told there are other great draughts upon him, and it is extremely inconvenient for me to be longer in Attendance, as I have not only to send of [off] the German baggage from the Barracks, but am also much engaged in provideing for and Equiping Colo. Whites Regiment of horse again for service. I have the Honour to be Your Excellencys very humle Servt.,

Geo: Rice



Enclosure

May it Please your Excellency

The Collection of very heavy Taxes are now proceeding with Vigour throug this State, and every Person who has not made provision for the paiment is threatened with distress of property by the Sheriff. The Inhabitants of the Neighbouring Counties to the Albemarle Barracks have Supplyed on Credit for a great length of Time and on the most moderate terms a Considerable Army, expecting always that such Supplies would enable them to discharge their Taxes and other Debts, but  now to their great Mortification and disappointment their Certificates for such Debts are refused by the Collectors, notwithstanding other Certificates from the Commissioners of the Counties for Articles at much more extravigant rates are received in Payment, and in other Cases Debts now Contracted are Paid off whilst those due them some of a Year or two standing are totally neglected. This they conceive to be such an intolerable greviance that they are compell[ed] to Represent it to your Excellency that you may make some Order therein for their Releif, for as Ardent as they are in the Common Cause of their Country they feel most Sensibly the Injury arising from the Neglect that has been shewn them in this Particular and cannot think much longer of Paying a Continental Tax unless in the Collection they have Credit for what is due them from the Public. They have already Suffered too much for want of the Money to be longer easy under these Circumstances, and therefore hope this application will meet with your favour and Countenance which will be conferring the highest favour on your Excellency’s most Obedient Servants and a Multitude of others who cannot be immediately applyed too to join in this Requisition.


William Dalton
Matthew Gambill
Maxcey Ewell


John Moore
John Ware
[Finnie] Cunningham


Jno. Allphin
Federick W. Wills
John Timmons


William Watts
John Dowell
Feilding Ashley


Danl Hollenback
James McCray
Hugh Haye


James McDonald
Wm Davis
John Davenport


David Ferguson
Peter Martin
T Taliaferro


Thos. Standley
Mabre Maden
John Beckley


James Ware
James Stevenson
Barnard Carter


Geo. Chamblin
Matt Pollock
Peter Clarkson


Peter Luke
Robert Armstrong
James Epperson


William Dickerson
Jno Lightfoot
Charles Goodman


Henry Gambill





